

116 S1223 IS: Protecting Beneficiary Access to Complex Rehab Technology Act of 2019
U.S. Senate
2019-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1223IN THE SENATE OF THE UNITED STATESApril 29, 2019Mr. Casey (for himself and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to provide for the non-application of Medicare
			 competitive acquisition rates to complex rehabilitative wheelchairs and
			 accessories.
	
 1.Short titleThis Act may be cited as the Protecting Beneficiary Access to Complex Rehab Technology Act of 2019. 2.Clarifying non-application of Medicare competitive acquisition rates to complex rehabilitative wheelchairs and accessoriesSection 1834(a)(1)(F) of the Social Security Act (42 U.S.C. 1395m(a)(1)(F)) is amended—
 (1)in clause (ii), by striking at the end and; (2)in clause (iii), by striking at the end the period and inserting ; and; and
 (3)by adding at the end the following new clause:  (iv)in the case of covered items furnished on or after July 1, 2019, the Secretary shall not apply this subparagraph or any other provision of this title to use information from the competitive acquisition program to determine payment amounts for items excluded from such competitive acquisition program, including all complex rehabilitative manual and power wheelchairs classified by the Secretary as of January 1, 2015, and, without limitation, any wheelchair accessory, cushion, or back when furnished in connection with a complex rehabilitative manual or power wheelchair..